Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/26/2021 has been entered. Claims 17 and 20-42 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Final Rejection mailed 04/13/2021. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trisha Adamson on 08/13/2021.
The application has been amended as follows: 
Claim 28, lines 2-3, “a direction generally normal to” is amended to “a direction normal to”
Claim 41, line 2, “a bracket base” is amended to “a base”
Allowable Subject Matter
Claims 17, and 20-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding Claim 17, U.S. Patent No. 7,491,190 to Bierman is the closest prior art and Bierman teaches a bracket (Figs. 13 and 19) comprising: a base (50), a first major surface (top surface), a second major surface (bottom surface) opposite the first major surface, a first set of posts (94) spaced a first lateral distance apart and defining a first channel (92); a second set of posts (108) spaced a second 
	Bierman is silent regarding a flap comprising: a fixed end; and a free end that is movable with respect to the bracket between a first position in which the flap is not positioned over the bracket, and a second position in which at least a portion of the flap is positioned over the bracket and regarding wherein the first major surface and the second major surface of the base continuously form an acute angle (Figs. 10 shows discontinuities in the first and second major surface of the base forming an acute angle; specifically at the proximal end of the base).
	A bracket with a fixed end and a free end that is movable with respect to the bracket between a first position in which the flap is not positioned over the bracket, and a second position in which at least a portion of the flap is positioned over the bracket can be found in U.S. Patent App. Pub. 20180154117 
	Claims 20-42 are dependent on claim 17 and thus are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/J.J.C./
Examiner, Art Unit 3783  
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783